Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 18-cr-0481-WJM

UNITED STATES OF AMERICA,

        Plaintiff,

v.

2.      TIMOTHY HOWELL,

        Defendant.


     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


        Before the Court is Defendant Timothy Howell’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF No. 108) (“Motion”). For the

reasons that follow, the Court grants the Motion.

                                    I. BACKGROUND

        On April 24, 2019, Howell pled guilty to: (1) conspiracy to distribute and possess

with intent to distribute 500 grams or more of a mixture containing a detectable amount

of cocaine; (2) conspiracy to launder money; and (3) aggravated identity theft. (ECF

No. 52 at 1–12.) On December 2, 2020, the Court sentenced Howell to 42-months’

imprisonment as to Counts 1 and 2, to be served concurrently, and 24-months’

imprisonment as to Count 3 to be served consecutively to Counts 1 and 2, for a total of

66 months. (ECF No. 102 at 2.) Howell’s sentence is to be followed by a total of four

years of supervised release. (Id. at 3.) Law enforcement first arrested and detained

Howell on July 18, 2018, and he has served 28 months of his sentence. (Id. at 1.)
Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 2 of 9




Howell’s scheduled release date is March 25, 2023, approximately 27 months from the

date of this Order. (ECF No. 108 at 2.)

      Howell filed his Motion on October 12, 2020 (ECF No. 108). He asserts that his

ex-wife, Bethany Howell (“Ms. Howell”), the mother and caregiver of his three

children—ages six, eight and nine—is unable to care for the children due to a severe

medical condition. (Id. at 1.) Based on Ms. Howell’s account of her medical history,

confirmed by a letter from her physician, she suffers from stage IV cancer. (ECF No.

108-2 at 1.) Howell contends that he is the sole family member capable of providing

care to his children. (ECF No. 108 at 2–3.) Howell therefore requests that the Court re-

sentence him to time served and supervised release with the condition of home

confinement for the remainder of his sentence. (Id. at 1.)

                                     II. ANALYSIS

A.    Compassionate Release Framework

      Howell invokes the Court’s authority to grant what is commonly referred to as

“compassionate release.” The statutory basis for compassionate release is as follows:

             The court may not modify a term of imprisonment once it as
             been imposed except that—

                 (1) in any case—

                    (A) the court, upon motion of the Director of the
                    Bureau of Prisons [(“BOP”)], or upon motion of the
                    defendant after the defendant has fully exhausted all
                    administrative rights to appeal a failure of the [BOP]
                    to bring a motion on the defendant’s behalf or the
                    lapse of 30 days from the receipt of such a request by
                    the warden of the defendant’s facility, whichever is
                    earlier, may reduce the term of imprisonment (and
                    may impose a term of probation or supervised release
                    with or without conditions that does not exceed the

                                            2
Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 3 of 9




                       unserved portion of the original term of
                       imprisonment), after considering the factors set forth
                       in section 3553(a) to the extent that they are
                       applicable, if it finds that—

                           (i) extraordinary and compelling reasons warrant
                           such a reduction;

                           ***

                       and that such a reduction is consistent with applicable
                       policy statements issued by the Sentencing
                       Commission . . . .

18 U.S.C. § 3582(c).

B.     Exhaustion of Administrative Remedies

       As stated above, a defendant must demonstrate that he has exhausted

administrative remedies by making a request for compassionate release to the BOP,

and either appealing a denial of the request or showing that 30 days elapsed since

submission of the request. 18 U.S.C. § 3582(c)(1)(A). This requirement is satisfied

pursuant to the Court’s Order of November 4, 2020, after the Government failed to

respond to the Court’s Order to Show Cause why it should not consider administrative

remedies exhausted.1 (ECF No. 113.) Accordingly, the Court proceeds to the issue of

whether extraordinary and compelling reasons warrant Howell’s release.

C.     Extraordinary and Compelling Reasons: Family Circumstance

       In order to prevail in his Motion, Howell must demonstrate “extraordinary and

compelling reasons” that are “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). One Sentencing Commission

1
  Howell stated in his Motion that he had filed a request with the BOP, but that FCI Sheridan
refuses to provide him with the letter of denial or proof of his request, instead directing him to
seek the letter of denial through the Freedom of Information Act. (ECF No. 108 at 5.)

                                                 3
Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 4 of 9




policy statement explains that such reasons exist in the case of the “death or

incapacitation of the caregiver of the defendant’s minor child or minor children.”

U.S.S.G. § 1B1.13 cmt. 1(C)(i). The BOP’s Program Statement 5050.50 provides that

incapacitation may be based on a severe illness, such as cancer. Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582

and 4205(g), Federal Bureau of Prisons Program Statement 5050.50 at 7 (Jan. 17,

2019), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Program

Statement 5050.50 also advises consideration of whether the defendant is the only

family member capable of caring for their children. Id.

       Ms. Howell’s course of treatment has required her to undergo chemotherapy,

radiation therapy, and multiple surgeries to remove malignant tumors. (ECF No. 108-1

at 1–2.) These treatments have resulted in severe weakening of her legs, such that at

the time Howell filed his Motion, on October 12, 2020, Ms. Howell relied on crutches

and a cane for mobility. (Id. at 2.)

       On October 16, 2020, Ms. Howell underwent hip replacement surgery. (ECF No

111-2 at 1.) While recovering from her surgery, Ms. Howell struggles with mobility and

is unable to perform basic tasks such as walking up stairs or using the bathroom

without assistance. (Id.) During this time, the children are residing with a non-family

member childcare provider. (Id.) There is little indication that Ms. Howell’s condition is

likely to improve in the near future, if at all. Her physician’s letter states that she will

likely require further treatment, and Ms. Howell indicates that her most recent medical

examination revealed more potentially cancerous tumors. (ECF Nos. 108-2 & 111-2.)



                                               4
Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 5 of 9




        Howell states that the current arrangement with the childcare provider is not

sustainable, and that if he is not released, the children will be separated from family and

placed in the foster care system. (ECF No. 108 at 3.) Ms. Howell’s parents are unable

to care for the children due to their advanced age and medical conditions of their own.

(Id.) Ms. Howell’s father suffers from Parkinson’s disease, and her mother must care

for him. (Id.) The only other relatives are the children’s maternal aunt and uncle, who

live in a different state and do not have the financial resources to care for the children.

(Id.)

        The Government does not dispute Ms. Howell’s account of her condition, but

contends that her limited mobility does not render her incapacitated, because she has

managed her children’s care to this point in time. (ECF No. 110 at 7.) As stated,

however, Ms. Howell’s medical issues have worsened since the time of the

Government’s response. (ECF No. 111-2.) Further, the letter from Ms. Howell’s doctor,

and her own account of her medical history, indicate that recovery from her hip

replacement surgery is unlikely to be the end of her intensive course of treatment. (Id.;

ECF No. 108-2.) The Court determines that Howell has established extraordinary and

compelling circumstances, as Ms. Howell’s severe medical conditions render her

incapacitated and incapable of caring for three young children.

D.      Section 3553(a) Analysis

        Having found that extraordinary and compelling circumstances exist, the Court

must still determine that the 18 U.S.C. § 3553(a) factors weigh in favor of altering

Howell’s sentence. See 18 U.S.C. § 3582(c)(1)(A). Particularly relevant to the Court’s



                                             5
Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 6 of 9




analysis are the first and second factors, under which the Court considers

               (1) the nature and circumstances of the offense and the
               history and characteristics of the defendant; [and]

               (2) the need for the sentence imposed—

                  (A) to reflect the seriousness of the offense, to promote
                  respect for the law, and to provide just punishment for
                  the offense;
                  (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the
                  defendant; and
                  (D) to provide the defendant with needed education or
                  vocational training, medical care, or other correctional
                  treatment in the most effective manner . . . .

18 U.S.C. § 3553(a)(1)–(2).

       During his incarceration, Howell appears to have been an exemplary inmate. He

has volunteered as a tutor for other inmates, served as a companion for inmates on

suicide watch, and has not committed any disciplinary infractions to the Court’s

knowledge. (ECF No. 108 at 6.) Howell’s commitment to self-improvement and serving

others weighs in his favor. See Pepper v. United States, 562 U.S. 476, 491 (2011)

(post-sentencing conduct is relevant to § 3553(a) analysis in any re-sentencing

proceeding).

       The Government also argues that the nature and circumstances of Howell’s

underlying offense counsel against relief. (ECF No. 110 at 9.) Specifically, the

Government notes that Howell purchased and distributed illegal drugs over the internet

for over one year. (Id.) The Court agrees that Howell’s crimes were serious and

extensive. His activities, however, did not involve violence, the threat of violence, or

weapons. Given the nature of Howell’s crimes and his demonstrated commitment to


                                             6
Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 7 of 9




rehabilitation since his incarceration, the Court finds that the first factor favors his

release.

       The Government further contends that commuting Howell’s sentence would not

reflect the retributive goals of the criminal justice system. (ECF No. 110 at 9.) The

Government notes that the Sentencing Guidelines for Howell’s offenses recommended

a sentence well above the 66 months to which the Court ultimately sentenced Howell.

(Id.) The Government argues that further shortening the sentence to the 28 months

that Howell has served would not sufficiently punish, deter or rehabilitate him. (Id.)

       Again, the Court recognizes that Howell committed serious offenses, and finds

that this is a close case. Howell’s sentence of 66 months was a significant departure

from the Sentencing Guidelines, and this reduction would represent an even greater

disparity. As detailed in the Presentence Report, however, compelling reasons

supported the Court’s decision to depart from the Sentencing Guidelines. (ECF No.

60.) The Court finds that in these circumstances the additional sentence reduction

sought by the Motion will not offend the goals of the sentencing statute, given that a

sentence of nearly 2 ½ years will still reflect the seriousness of the offense, and it will

afford adequate specific deterrence for Mr. Howell.

       Accordingly, the Court finds that a sentence of time served (28 months) with the

original terms of supervised release is consistent with “the nature and circumstances of

the offense,” § 3553(a)(1); [and] “the need for the sentence imposed * * * to reflect the

seriousness of the offense [and] * * * afford adequate deterrence to criminal conduct,”

§ 3553(a)(2)(A)–(B).



                                               7
Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 8 of 9




       The terms of Howell’s supervised release will provide a restriction on his liberty

which is sufficient but not greater than necessary to punish him for his conduct while

minimizing harm to his three young children. The Court does not believe that an

additional condition of home confinement is necessary. This case presents

extraordinary extenuating circumstances, and given the fairly unique facts of this case,

justice more than amply supports the Court’s decision to exercise its discretion to order

the release of Mr. Howell at this time.

                                   III. CONCLUSION

       For the foregoing reasons, Howell’s Motion (ECF No. 108) is GRANTED. The

Court ORDERS as follows:

1.     Howell’s previously imposed sentence of 66 months of incarceration is reduced

       to a sentence of TIME SERVED, to be followed by the 4-year term of supervised

       release previously imposed by the Court (ECF No. 102 at 3–5);

2.     This Order is stayed for not more than 10 calendar days from its date of

       entry, for the verification of Howell’s residence and/or establishment of a release

       plan, to make appropriate travel arrangements, and to ensure Howell’s safe

       release;

3.     Howell shall be released as soon as a residence is verified, a release plan is

       established by the appropriate U.S. Probation Office, appropriate travel

       arrangements are made, and it is safe for Howell to trave. There shall be no

       delay in ensuring travel arrangements are made; and




                                             8
Case 1:18-cr-00481-WJM Document 114 Filed 12/10/20 USDC Colorado Page 9 of 9




4.     If more than 10 days are needed to make appropriate travel arrangements and

       ensure Howell’s safe release, the parties shall immediately notify the Court and

       show cause why the stay should be extended.2


        Dated this 10th day of December, 2020.

                                                     BY THE COURT:



                                                     __________________________
                                                     William J. Martínez
                                                     United States District Judge




2
  Howell represents that he plans to live with Ms. Howell’s parents, who reside in the Western
District of Washington. The U.S. Probation Office of the Western District of Washington will
therefore need to accept a transfer of Howell’s supervision before he may relocate there.

                                               9
